  Case 1:19-cv-00598-JTN-ESC ECF No. 1 filed 07/24/19 PageID.1 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                             FOR THE
                   WESTERN DISTRICT OF MICHIGAN


CODY GOODBURN,                           )
                                         )
                  Plaintiff              )
                                         )
            v.                           ) Case No.:
                                         )
AMERICAN EDUCATION                       ) COMPLAINT AND DEMAND FOR
SERVICES,                                ) JURY TRIAL
                                         )
                  Defendant              )


                                COMPLAINT

      CODY GOODBURN (“Plaintiff”), by and through his attorneys, Kimmel &

Silverman, P.C., alleges the following against AMERICAN EDUCATION

SERVICES (“Defendant”):

                              INTRODUCTION

      1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection

Act, 47 U.S.C. § 227 et seq. (“TCPA”).

                        JURISDICTION AND VENUE

      2.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See

Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).




                                           1
   Case 1:19-cv-00598-JTN-ESC ECF No. 1 filed 07/24/19 PageID.2 Page 2 of 5



      3.     Defendant conducts business in the State of Michigan, and as such,

personal jurisdiction is established.

      4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                        PARTIES

      5.     Plaintiff is a natural person residing in Spring Lake, Michigan.

      6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

      7.     Defendant is a business entity with an office located at 1200 North

Seventh Street, Harrisburg, Pennsylvania 17102.

      8.     Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).

      9.     Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                           FACTUAL ALLEGATIONS

      10.    Plaintiff has a cellular telephone number.

      11.    Defendant placed repeated harassing telephone calls to Plaintiff on his

cellular telephone number regarding an alleged debt.

      12.    When contacting Plaintiff on his cellular telephone, Defendant used an

automatic telephone dialing system and automatic and/or pre-recorded messages.

      13.    Plaintiff knew that Defendant’s calls were automated as they started

with a noticeable pause or delay with no caller on the line before transferring to a

                                             2
   Case 1:19-cv-00598-JTN-ESC ECF No. 1 filed 07/24/19 PageID.3 Page 3 of 5



live representative.

       14.   Defendant’s telephone calls were not made for “emergency purposes,”

but rather were placed with the intent of collecting a debt allegedly owed by

Plaintiff.

       15.   Shortly after the calls started, Plaintiff demanded that Defendant stop

placing calls to his cellular telephone number.

       16.   However, Defendant continued to call Plaintiff repeatedly.

       17.   Once Defendant knew that its calls were unwanted its continued calls

served no lawful purpose and any continued calls could only have been placed for

the purpose of harassing Plaintiff.

       18.   Plaintiff found Defendant’s repeated calls to be invasive, harassing,

annoying, frustrating, and upsetting.


                            COUNT I
                     DEFENDANT VIOLATED THE
               TELEPHONE CONSUMER PROTECTION ACT

        19. Plaintiff incorporates the forgoing paragraphs as though the same were

set forth at length herein.

        20. Defendant initiated automated telephone calls to Plaintiff’s cellular

telephone using a prerecorded voice.




                                             3
   Case 1:19-cv-00598-JTN-ESC ECF No. 1 filed 07/24/19 PageID.4 Page 4 of 5



       21. Defendant initiated these automated calls to Plaintiff using an

automatic telephone dialing system.

       22. Defendant’s calls to Plaintiff were not made for emergency purposes.

       23. After Defendant was told to stop calling, Defendant knew or should

have known it did not have consent to call and that any consent it may have thought

it had to call was revoked, yet Defendant intentionally and knowingly continued to

place autodialed calls to Plaintiff’s cellular telephone.

       24. Defendant’s acts as described above were done with malicious,

intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

under the law and with the purpose of harassing Plaintiff.

       25. The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right,

legal defense, legal justification or legal excuse.

       26. As a result of the above violations of the TCPA, Plaintiff has suffered

the losses and damages as set forth above entitling Plaintiff to an award of statutory,

actual and trebles damages.




                                               4
   Case 1:19-cv-00598-JTN-ESC ECF No. 1 filed 07/24/19 PageID.5 Page 5 of 5



                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, CODY GOODBURN, respectfully prays for a

judgment as follows:

               a. All actual damages suffered pursuant to 47 U.S.C. §227(b)(3)(A);

               b. Statutory damages of $500.00 per violative telephone call pursuant

                  to 47 U.S.C. § 227(b)(3)(B);

               c. Treble damages of $1,500.00 per violative telephone call pursuant to

                  47 U.S.C. §227(b)(3);

               d. Injunctive relief pursuant to 47 U.S.C. § 227(b)(3)

               e. Any other relief deemed appropriate by this Honorable Court.

                              DEMAND FOR JURY TRIAL

       PLEASE TAKE NOTICE that Plaintiff, CODY GOODBURN, demands a

jury trial in this case.

                                          RESPECTFULLY SUBMITTED

Date: 7/24/19                             By: /s/ Amy L. B. Ginsburg
                                          Amy L. B. Ginsburg, Esq.
                                          Kimmel & Silverman, P.C.
                                          30 East Butler Pike
                                          Ambler, PA 19002
                                          Phone: 215-540-8888
                                          Fax: 877-600-2112
                                          Email: teamkimmel@creditlaw.com


                                              5
